DETAILED ACTION
This Action is responsive to communication filed on 05/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the claimed limitation that “the conversion element can be applied on a radiation-emitting semiconductor chip” (emphasis added). The metes and bounds of the claim are not clearly set forth because the claim does not definitively state that the conversion element is on the radiation-emitting semiconductor chip within the claimed invention. Appropriate correction is required. 
Under the principles of compact prosecution, Examiner will interpret the claimed language to include that the conversion element is applied to the radiation-emitting semiconductor chip. 
Claims 6-13 are rejected under 35 U.S.C. 112(b) as being indefinite due to the claims’ dependency on Claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (WO 2016/039593A1).

Regarding claim 5, Jeon (see, e.g., FIG. 47(c)) discloses a conversion element comprising:
a conversion material 180 (pg. 13, para 4; pg. 32, para 3), and 
a reflective layer 190 (pg. 32, para 3), wherein 
the reflective layer 190 is in direct contact with a side surface of the conversion material 180, and 
an outer surface of the reflective layer 190 facing away from the conversion material 180 forms an exposed outer surface of the conversion element 180, and 
the conversion element 180 can be applied on a radiation-emitting semiconductor chip 101 (pg. 19, para 2).

Regarding claim 6, Jeon (see, e.g., FIG. 47(c)) teaches that the reflective layer 190 completely covers the at least one side surface of the conversion material 180.

Regarding claim 7, Jeon (see, e.g., FIG. 47(c)) teaches that the reflective layer 190 has a constant thickness.

Regarding claim 9, Jeon (see, e.g., FIG. 47(c)) teaches an optoelectronic semiconductor component comprising: a conversion element 180 as claimed in claim 5 (pg. 13, para 4; pg. 32, 101 (pg. 19, para 2), wherein the radiation-emitting semiconductor chip 101 is embedded into the conversion element 180, the radiation-emitting semiconductor chip 101 comprises a semiconductor body 30, 40, 50 configured for generating electromagnetic primary radiation (pg. 19, para 2), and a contact element 80, 70 is arranged at an underside of the radiation-emitting semiconductor chip 101 (pg. 19, para 2).

Regarding claim 10, Jeon (see, e.g., FIG. 47(c)) teaches that the conversion material 180 covers a side surface of the semiconductor body 30, 40, 50 (pg. 13, para 4; pg. 19, para 2; pg. 32, para 3).

Regarding claim 11, Jeon (see, e.g., FIG. 47(c)) teaches that the conversion material 180 covers a top surface of the semiconductor body 30, 40, 50 (pg. 13, para 4; pg. 19, para 2; pg. 32, para 3).

Regarding claim 12, Jeon (see, e.g., FIG. 47(c)) teaches that the conversion material 180 is in direct contact with the at least one side surface and the top surface of the semiconductor body 30, 40, 50 (pg. 13, para 4; pg. 19, para 2; pg. 32, para 3).

Regarding claim 13, Jeon (see, e.g., FIG. 47(c)) teaches that the reflective layer 190 is configured to reflect part of the electromagnetic primary radiation (pg. 32, para 3).

Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockman (KR 2016/0055880 A).

Regarding claim 5, Stockman (see, e.g., FIG. 2c) discloses a conversion element comprising:
a conversion material 230’ (Para 0037), and 
210 (Para 0019, Para 0037), wherein 
the reflective layer 210 is in direct contact with a side surface of the conversion material 230’, and 
an outer surface of the reflective layer 210 facing away from the conversion material 230’ forms an exposed outer surface of the conversion element 230’, and 
the conversion element 230’ can be applied on a radiation-emitting semiconductor chip 100 (Para 0037).

Regarding claim 8, Stockman (see, e.g., FIG. 2c) teaches that the conversion material 230’ has a widening shape in the direction of a bottom surface or a top surface of the conversion element 230’ (Para 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (WO 2016/039593A1).

Regarding claim 1, Jeon (see, e.g., FIG. 44(a)-FIG. 44(c), FIG. 47(c)) discloses a method for producing a conversion element comprising the following steps:
providing a frame 201, 301 having an opening 305 (pg. 32, para 2),
applying a reflective layer 190 (pg. 32, para 3), 
180 into the at least one opening 305, wherein the conversion material 305 covers the reflective layer 190 (pg. 13, para 4; pg. 32, para 3), and 
removing the frame 201, 301, wherein the reflective layer 190 terminates flush with the bottom surface and the top surface of the conversion material 180 (pg. 33, para 3). 
Although Jeon shows substantial features of the claimed invention, Jeon fails to expressly teach applying a sacrificial layer at least to a side surface of the at least one opening.
Jeon (see, e.g., FIG. 24), on the other hand, applying a sacrificial layer 910 at least to a side surface (of 301) of the at least one opening 305 for the purpose of providing a releasing property or a lubricating property to the mask (pg. 17, para 2). The combination of Jeon (FIG. 44(a)-FIG. 44(c) / Jeon (FIG. 24) further teaches applying a reflective layer 190 (of Jeon: FIG. 44(a)-FIG. 44(c); pg. 32, para 3) to the sacrificial layer 910 (of Jeon: FIG. 24, pg. 17, para 2), and removing the sacrificial layer 910 (of Jeon: FIG. 24, pg. 17, para 2) and the frame 201, 301 (of Jeon: FIG. 44(a)-FIG. 44(c); pg. 17, 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sacrificial layer of Jeon (FIG. 24) to the frame of Jeon (FIG. 44(a)-FIG. 44(c)) for the purpose of providing a releasing property or a lubricating property to the frame (pg. 17, para 2).

Regarding claim 14, Jeon (see, e.g., FIG. 44(a)-FIG. 44(c), FIG. 47(c)) discloses a method for producing a conversion element, which is able to be applied on a radiation-emitting semiconductor chip, comprising the following steps:
providing a frame 201, 301 having an opening 305 (pg. 32, para 2), 
applying a reflective layer 190 (pg. 32, para 3), 
180 into the at least one opening 305, wherein the conversion material 305 covers the reflective layer 190 (pg. 13, para 4; pg. 32, para 3), and 
removing the frame 201, 301 (pg. 33, para 3) 
Although Jeon shows substantial features of the claimed invention, Jeon fails to expressly teach applying a sacrificial layer at least to a side surface of the at least one opening.
Jeon (see, e.g., FIG. 24), on the other hand, applying a sacrificial layer 910 at least to a side surface (of 301) of the at least one opening 305 for the purpose of providing a releasing property or a lubricating property to the mask (pg. 17, para 2). The combination of Jeon (FIG. 44(a)-FIG. 44(c) / Jeon (FIG. 24) further teaches applying a reflective layer 190 (of Jeon: FIG. 44(a)-FIG. 44(c); pg. 32, para 3) to the sacrificial layer 910 (of Jeon: FIG. 24, pg. 17, para 2), and removing the sacrificial layer 910 (of Jeon: FIG. 24, pg. 17, para 2) and the frame 201, 301 (of Jeon: FIG. 44(a)-FIG. 44(c); pg. 17, 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sacrificial layer of Jeon (FIG. 24) to the frame of Jeon (FIG. 44(a)-FIG. 44(c)) for the purpose of providing a releasing property or a lubricating property to the frame (pg. 17, para 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (WO 2016/039593A1), in view of Stockman (KR 2016/0055880 A).

Regarding claim 2, regarding the “side surface of the at least one opening has a chamfer,” it would have been an obvious matter of design choice to adjust the angle of the inner side surface to either a vertical surface or an angled surface as taught by Stockman (see, e.g., FIG. 2c, FIG. 2d) who teaches a frame 210 having either a vertical surface 213 (see, e.g., FIG. 2d) or an angled surface 212 (see, e.g., FIG. 2c) (Para 0037, Para 0038). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        02/22/2022